PD-0138-15
                                           No.       PD-0138-CR


CESAR GOMEZ                                                  $                  IN THE COURT OF REQli
                                                             §                 CRIMINAL APPEAfs^^^^PPaiS
                                                             §
THE STATE OF TEXAS                                           §                           OF TEXAS               APR 1? 2015
                       PRO    SE MOTION            REQUESTING LEAVE TO FILE
                                  AN ORIGINAL COPY ONLY OF THE                                            ADe' AcOSta, Clerk
                            PETITION          FOR   DISCRETIONARY                   REVIEW

TO    THE    HONORABLE       COURT       OF    CRIMINAL            APPEALS          OF   TEXAS:

       COMES       NOId,    the    Appellant/Petitioner                        in    the    above-styled and

numbered cause and                respectfully               moves        this      Honorable        Court      grant

leave        to     file     an     original            copy            only        of     the    PetitldbEDraM
                                                                                                 COURT OF CRIMINAL APPE/J! *
Discretionary              Review and in            support            thereof       utould      shou     the   Court
                                                                                                          APR 17 20;0
the    following:

       1. The style and number in the Tyler Court of Ap^beaAeOf§ta,:ClerK
Cesar Gomez v.             The State of Texas,                      No.    12-13-00050-CR.

       2.    the     Appellant/Petitioner                        moves     that      pursuant        to    Rule    2,

Texas       Rules      of     Appellate            Procedure,              this          Court     suspend        Rule

9.3(b),       Texas        Rules     of       Appellate            Procedure,              that    requires       the

filing       of    eleven      (11)       copies        of        the    Petition          for     Discretionary

review       with    the    Court.

       3.    The    facts     relied upon to show good cause for this request

are,    as follows:           The     Appellant              is    indigent          and    incarcerated           and

does        not     have     access           to    a     photo           copier.          The     Appellant        is

presently not represented by counsel and intends to file a Pro Se

Petition for Discretionary Review.

       WHEREFORE,            PREMISES          CONSIDERED,                THE        Appellant/Petitioner

respectfully           request        that         this          Honorable          Court        grant    leave     to

file     an       original        copy     only         of       the     Petition          for     Discretionary

review       with    the    Court.

                                                   Page 1 of 2
Respectfully submitted.




CeScyr feoWe-z.
Cesar    Gomez
TDCD-ID      #    18399B5
Eastham      State       Farm
2665    Prison      Road      #   1
Lovelady,         Texas 75851




                                      CERTIFICATE         OF     SERVICE

       The       Appellant/Petitioner               hereby        certifies    that    a     true    and

correct      copy        of    the     foregoing          Motion     has    been     mailed     to    the

Office       of     the       Criminal        District           Attorney    for     Smith     County,

Dillion      Matt        Bringham       III,    100       N.    Broadway,     Tyler,    Texas       75702

and    mailed      via    U.S.        Mail,    to   the    office of the State Prosecuting

Attorney,         P.O.    Box 12^05,          Capitol          Station,    Austin,    Teas    7B71 , on

the 15th day of               April,    2015.




C^CAT fcoVifc-T
Cesar    Gomez
TDCD-ID # 1839985
Eastham State Farm
2665 Prison Road #                1
Lovelady,         Texas 75B51




                                               Page 2 oe" 2